OPINION OF THE COURT
PER CURIAM.
This is an appeal from a final summary judgment entered in favor of the defendant. We reverse.
The record in this case clearly reflects a number of disputed factual issues which cannot be resolved as a matter of law. The Plaintiff failed to establish the non-existence of material issues. Levey v. Getelman, 408 So.2d 663 (Fla. 3d DCA 1981); Fletcher v. Petman Enterprises, Inc., 324 So.2d 135 (Fla. 3d DCA 1975).
The Judgment is reversed and the cause remanded to the trial court for a trial on the merits of the case.